This suit was filed on April 14, 1917, by the City of Austin, a *Page 8 
municipal corporation, incorporated by special act of the Legislature, against the Great Southern Life Insurance Company, a domestic private corporation, chartered for the purpose of doing a life insurance business, with its main office and principal place of business located in the city of Houston, in Harris County, Texas. The purpose of the suit was to recover taxes alleged to be due by plaintiff in error on certain securities deposited by it under the laws of the State with the State Treasurer. The taxes sued for were for the years 1911 to 1916, both inclusive. The securities deposited with the Treasurer were promissory notes, The total amount of the taxes claimed is $51,236.45. These securities were deposited in the State Treasury under Section 38, Chapter 108, Acts of the Regular Session of the Thirty-first Legislature, passed in 1909, and the principal question involved is the constitutionality of a portion of this Section of that Act.
Judgment was rendered by the trial court on December 20, 1917, in favor of the plaintiff in error. The case was appealed by the city of Austin, and the Court of Civil Appeals held that the Act under which the deposit was made, in so far as it required the securities on deposit to be taxed at the domicile of the insurance company, was in violation of Section 11, Article 8, of the State Constitution, and reversed and rendered the case in favor of defendant in error. 211 S.W. 482.
Chapter 108 of the Acts of the Legislature previously named not only provided a method for the deposit of securities, which was followed in the instance of the plaintiff in error, but set forth a plan of taxation of insurance companies subject thereto. Section 38, which became Article 4749, Revised Statutes of 1911, prescribing the method and effect of depositing securities with the State Treasurer, declares in substance that an insurance company, such as the plaintiff in error, might, at its option, deposit with the State Treasurer securities representing investments of its capital stock, with the privilege of withdrawing them, or substituting other securities therefor; that upon such deposit being made, the State Treasurer should issue his receipt for the securities, and the company making the deposit and holding such receipt should have the right to advertise such fact and print it upon its policies of insurance; and that the proper officers and agents of the company making the deposit should be permitted at all reasonable times to examine the securities, detach coupons therefrom, and collect the interest thereon, under such reasonable rules as might be prescribed by the Treasurer and the Commissioner of Insurance and Banking. The last clause in the Article reads as follows: "`For the purpose of State, county and municipal taxation, the situs of all personal property belonging to such companies shall be at the home office of such company."
Section 25 of this Act, which became Article 4764 of the Revised Statutes of 1911, provides for the special plan of taxation previously *Page 9 
mentioned. The taxes claimed by the City of Austin were not assessed until eight years after the enactment of the statute under which the securities were deposited in this case, and after the plaintiff in error had rendered and paid all its taxes at its domicile in accordance with the Revised Statutes, Articles 4749 and 4764.
It is contended by defendant in error that the clause quoted from Revised Statutes, Article 4749, to the effect that the taxable situs of personal property belonging to insurance companies shall be at the home office of the company, is in violation of Section 11, Article 8, of the Constitution of this State, which declares: "All property, whether owned by persons or corporations, shall be assessed for taxation and the taxes paid in the county where situated."
The law complained of must be held valid, unless its enactment was expressly or by necessary implication prohibited by the Constitution. Ashford v. Goodwin, 103 Tex. 491, 495; Ann. Cases, 1913A, 699, 131 S.W. 535, State v. McAlister, 88 Tex. 284
[88 Tex. 284], 287, 28 L.R.A., 523, 31 S.W. 187; Brown v. Galveston,97 Tex. 1, 75 S.W. 488; Lytle v. Halff, 75 Tex. 128,12 S.W. 610.
The Constitution is not to be given a technical construction, but must be construed in an equitable manner, so as to carry out the great principles of the government. Black on Interpretation of Laws, page 13; Nolan v. San Antonio Ranch Co., 81 Tex. 315, 317, 16 S.W. 1064.
State constitutions are construed in the light of the common law, since the common law is generally in force in the United States. Cooley's Constitutional Limitations, 7th Edition, page 94.
The common law as declared by the courts of the several States is the rule of decision in this State, and has been so by statute since January 20, 1840. Revised Statutes, Article 5294; Grigsby v. Reib, 105 Tex. 597, 600, L.R.A., 1915E, 1, Ann. Cases, 1915C, 1011, 153 S.W. 1124.
Where the Constitution is merely declaratory of common-law principles, and does not define rights and remedies, the common law, so far as not inconsistent with the Acts of the Legislature or the Constitution, is to be applied. City National Bank v. Laughlin, 210 S.W. 617.
The Constitution was framed with reference to the common law, and in judging what the Constitution means, we should keep in mind that it is not the beginning of the law of the State, but that it assumes the existence of a well-understood system, which was still to remain in force and be demonstrated, and that the constitutional definitions are in general drawn from the common law. Hewitt v. State, 25 Tex. 722, 727; Gordon v. State,43 Tex. 330, 340; Henderson v. Beaton, 52 Tex. 29
[52 Tex. 29], 60; Ex Parte King, 35 Tex. 658.
It has always been the primary and fundamental rule that no sovereignty or taxing district could exercise the power of taxation, *Page 10 
except as to property actually or constructively within its jurisdiction. This rule applies to counties and municipalities, as well as States. 27 American  English Encyclopedia of Law, page 648; 26 R.C.L., Section 234, page 267; State Tax on Foreign Held Bonds, 15 Wallace (U.S.), 300, 21 L.Ed., 179; Tappan v. Merchants' National Bank, 19 Wallace, (U.S.), 390, 22 L.Ed., 189; New York, etc., R. Co. v. Pennsylvania, 153 U.S. 628, 38 L.Ed., 854, 14 Sup. Ct., 952; Metropolitan Life Ins. Co. v. New Orleans,205 U.S. 395, 51 L.Ed., 853, 27 Sup. Ct., 499; Cooley on Taxation (3d Ed.), page 84; People v. Townsend, 56 Calif., 633; Corn v. City of Cameron, 19 Mo. App., 537; Wells v. City of Weston, 22 Mo., 384, 66 Am. Dec., 627; City of St. Charles v. Nolle, 51 Mo., 122, 11 Am. Rep., 440; Matter of Lands in Town of Flatbush, 60 N.Y. 406, 407; Ham v. Sawyer, 38 Maine, 37.
Our Constitution, therefore, in declaring that property shall be taxed where situated, has done no more than declare the common-law rule.
The purpose of the Constitution in declaring that property should be taxed in the county where situated, was merely to define the general jurisdictional unit for the exercise of the taxing power, and to confine the exercise of that power to the subjects of taxation within that unit. It did not define what was meant by the words "where situated." Since it had reference to the taxing power, it evidently meant property where situated for the purposes of taxation under the general principles of law as then understood. County Treasurer v. Webb  Harrison, 11 Minn. 500; San Francisco v. Lux, 64 Calif., 481, 2 P. 254; San Francisco v. Mackey, 22 Fed., 602, 607.
Having determined that the constitutional provision under examination is to be construed in the light of the common law, we will next enter upon an inquiry as to the situs of property for taxation, as determined by the common law as developed and applied in this country.
The authorities heretofore cited hold that taxes could only be imposed upon persons resident within the taxing district, or property situated therein, or business carried on, acts performed, or privileges enjoyed, within its limits. 26 R.C.L., Section 234, page 267, and other authorities supra.
It is well settled that real estate may only be taxed in the municipality, county, or State in which it is actually located, 26 R.C.L., Section 236, page 269; Union Refrigerator Transit Co. v. Kentucky, 199 U.S. 194, 204, 50 L.Ed., 150, 4 Ann. Cases, 493, 26 Sup. Ct., 36. See the case of Fort Smith Bridge Co. v. Hawkins, 54 Ark. 509, 16 S.W. 565, 12 L.R.A., 487, and other cases cited in the Note in 18 Annotated Cases, page 713.
Under the common law, mobilia sequuntur personam was a well-established maxim, and personal property of every description was *Page 11 
taxable only at the domicile of its owner, regardless of its actual location. This is still the basic principle upon which the taxation of personal property rests. 26 R.C.L., Section 241, pages 273, 274. But even prior to the Revolution the principle had been abrogated to the extent that as between different towns and taxing districts certain classes of tangible personal property had a taxable situs where employed in business, regardless of the domicile of its owner. 26 R.C.L., Section 244, pages 276, 277; Pullman Palace Car Co. v. Pennsylvania, 141 U.S., page 18, 35 L.Ed., 613, 11 Sup. Ct., 876; State Board of Assessors v. Comptoir National D'Escompte, 191 U.S. 388, 48 L.Ed., 232, 24 Sup. Ct., 109.
As to intangible property, the maxim mobilia sequuntur personam
embodies the general principle in relation to its situs for the purposes of taxation. In the absence of controlling circumstances to the contrary, the general rule is that the situs of intangible property for purposes of taxation is at the owner's domicile. 26 R.C.L., section 248, pages 282, 283; Kirtland v. Hotchkiss,100 U.S. 491, 25 L.Ed., 558; Union Refrigerator Transit Co. v. Kentucky, 199 U.S. 194, 50 L.Ed., 150, 4 Ann. Cases, 493, 26 Sup. Ct., 36; Buck v. Beach, 206 U.S. 392, 51 L.Ed., 1106, 11 Ann. Cases, 732, 27 Sup. Ct., 712; Hawley v. Malden, 232 U.S. 1, 58 L.Ed., 477, Ann. Cases, 1916C, 842, 34 Sup. Ct., 201; Fidelity Columbia Trust Co. v. Louisville, 245 U.S. 54, 62 L.Ed., 145, L.R.A., 1918C, 124, 38 Sup. Ct., 40.
It is true that the actual situs of certain classes of visible and tangible property, as well as intangible property having similar characteristics, — as, for example, money, state and municipal bonds, circulating bank notes, and shares of stock in private corporations, may have a situs for taxation where they are permanently kept, separate and apart from the domicile of the owner. 26 R.C.L., Section 249, pages 283, 284; State Tax on Foreign Held Bonds, 15 Wallace (U.S.), 300, 21 L.Ed., 179; People v. Reardon, 184 N.Y. 431, 8 L.R.A. (N.S.), 314, 112 Am. St., 628, 6 Ann. Cases, 515, 77 N.E. 970; Same Case, 204 U.S. 152; 51 L.Ed., 415, 9 Ann. Cases, 736. But the general rule is that property of an intangible nature, such as credits, bills receivable, bank deposits, bonds, promissory notes, mortgage loans, judgments, and corporate stock, has no situs of its own for purposes of taxation, and is, therefore, assessable only at the place of its owner's domicile, regardless of the actual location of the evidence of the debt or the security named. 26 R.C.L., Section 249, page 284; 37 Cyc. 955; State Tax on Foreign Held Bonds, 15 Wallace (U.S.), 300, 21 L.Ed.. 179; Cream of Wheat Co. v. County of Grand Forks, 253 U.S. 325, 64 L.Ed., 931, 40 Sup. Ct., 558; Kirtland v. Hotchkiss, 100 U.S. 491, 25 L.Ed., 558; Fidelity  Columbia Trust Co. v. City of Louisville,245 U.S. 54, 62 L.Ed., 145, L.R.A., 1918C, 124, 38 Sup. Ct., 40; San Francisco v. Lux, 64 Calif., 481, 2 P. 254; Pacific Coast Savings Society v. City and County of San Francisco, *Page 12 
133 Calif., 14, 65 P. 16; In the Matter of the Estate of James G. Fair, Deceased, 128 Calif., 607, 61 P. 184; The People v. Whartonby, 38 Calif., 461; The People v. Eastman, 25 Calif., 601; Johnson, Executor, v. Oregon City, 2 Oregon, 327; Foresman v. Byrns, 68 Ind. 247; Hunter v. Board of Supervisors, 33 Iowa 376; Holland v. Board of Commissioners, 15 Montana, 460,39 P. 575; Boyd v. Selma, 96 Ala. 114, 16 L.R.A., 729, 11 So. 393; Meyer  Co. v. Pleasant, 41 Louisiana Ann., 645, 6 So. 258.
It is true that securities may have a business situs, at which they may be taxable, separate and apart from the domicile of their owner, Where they are used in or as capital invested in a business, or as an instrumentality of such business, the State may, by legislation, separate the situs of such property from the domicile of the owner and give them a situs within the State or taxing district where they exist. In most cases, however, where liability for taxation has been predicated on a business situs,
the local business has been maintained through a resident agent. The taxation of intangible property of the character refered to, at a situs other than the domicile of the owner, has usually been based upon an expression of legislative intention to fix a localsitus for such purpose. Where there is no such intention, then the maxim that personal property follows the domicile of the owner governs. 26 R.C.L., Section 250, pages 284, 286; New Orleans v. Stempel, 175 U.S. 309, 44 L.Ed., 174, 20 Sup. Ct., 110; State Board of Assessors v. Comptoir National D'Escompte,191 U.S. 388, 48 L.Ed., 232, 24 Sup. Ct., 109; Bristol v. Washington County, 177 U.S. 133, 44 L.Ed., 701, 20 Sup. Ct., 585; Metropolitan Life Insurance Co. v. New Orleans,205 U.S. 395, 51 L.Ed., 853, 27 Sup. Ct., 499; Liverpool, etc., Insurance Co. v. Orleans Assessors, 221 U.S. 346, 55 L.Ed., 762, L.R.A., 1915C, 903, 31 Sup. Ct.. 550; Scottish Union  National Insurance Co. v. Bowland, 196 U.S. 611, 49 L.Ed., 619, 25 Sup. Ct., 345.
It will be noted from the cases cited that the principle of taxing credits away from the domicile of the owner is not controlled by the existence of any note or bond or other written evidence of the credit within the taxing district, but is made to depend on the transaction of business, or the employment of the property sought to be taxed as capital in the transaction of a business within the taxing State. In one of the cases cited (Liverpool, etc. Ins. Co. v. Orleans Assessors, supra,) the indebtedness was not evidenced by notes or written instruments of any character; yet the rule was applied. This is made plainer by a consideration of the cases which hold that the mere fact that promissory notes are actually kept in a State other than the residence of the creditor, if not used in connection with some business there, gives no situs in such State for the purposes of taxation. 26 R.C.L., Section 251, page 286; Buck v. Beach,206 U.S. 392, 51 L.Ed., 1106, 11 Ann. Cases, 732, 27 Sup. Ct., 712; *Page 13 
Kimball Co. v. Board of Commissioners, 99 Kans., 302, L.R.A., 1917B, 1282, 161 Pacific, 644.
While the rule is that shares of corporate stock are taxable only at the domicile of the owner, yet the State has authority, in authorizing the creation of corporations, to require the payment of taxes on all shares issued, whether owned by residents or nonresidents. 26 R.C.L., Section 254, page 290; Corry v. Baltimore, 196 U.S. 466, 49 L.Ed., 556, 25 Sup. Ct., 297; Rogers v. Hennepin County, 240 U.S. 184, 60 L.Ed., 594, 36 Sup. Ct., 265.
Bank deposits may be taxed at the domicile of the owner, or where they have acquired a business situs, or where they are actually kept, although the latter rule does not preclude their taxation in the State of the depositor's domicile. 26 R.C.L., Section 255, page 291; Fidelity, etc. Trust Co. v. Louisville,245 U.S. 54, 62 L.Ed., 145, L.R.A., 1918C, 124, 33 Sup. Ct., 40.
The foregoing are the general principles of law which govern the determination of the situs of property for taxation. The authorities cited cover various applications of these principles, but space does not permit us to discuss them in detail.
We have heretofore adverted to the fundamental principle that the power of taxation could only be exercised where the property was actually or constructively situated, — that is, within the jurisdiction of the taxing power. The authorities cited are all based upon this conception of the primary basis of the taxing power. The general rules of law which we have stated arose out of a construction and an application of this fundamental principle, and these rules constituted the general body of the law relative to the taxable situs of property when the Constitution was adopted. They were, and are, a part of the common law as it has been declared to exist and applied by the judicial and legislative authorities in the United States. They present the elements of the system known and followed by the people when they adopted the Constitution. Our conclusion is that by them the Constitution is to be construed and applied, and that when the Constitution declared all property should be taxed in the county where situated, it meant where situated for the purpose of taxation under the common law, the general body of the law then in existence.
That a constitution by the use of the words "where situated" does not define the actual situs of property for the purposes of taxation, has been held by the Supreme Court of California in a case to which we have heretofore referred: San Fancisco v. Lux, 64 Calif., 481, 2 P. 254. The court held that the property, which in this particular case was a bank deposit, was taxable at the domicile of the owner, although the deposit itself was in a bank in a different county and city. The court adhered to the common-law rule as to the taxable situs of this class of property, notwithstanding the constitutional provision referred to. There are various other California cases cited *Page 14 supra, but it is unnecessary to discuss them. See also City and County of San Francisco v. Nevada, 22 Fed., 602. Similar words used in statutes have been construed in the same way and held not to define a taxable situs for intangible property, but to permit the common-law rule to apply. County Treasurer v. Webb 
Harrison, 11 Minn. 500; Johnson, Executor, v. Oregon City, 2 Oregon, 327. That the use of the words "where situated" in the Constitution does not determine and fix the taxable situs of tangible and intangible personal property, other than as provided by the common-law rules, is shown by the practical and contemporary construction of the Constitution by the Legislature and courts of this State. That the practical and contemporary constructions of the Constitution are valuable aids in determining its meaning and intention in cases of doubt, is a rule universally adopted. Black on Interpretation of Laws, page 81; Cooley's Constitutional Limitations, 7th Ed., page 102.
Our present Constitution was adopted by the people February 15, 1876. The first Legislature thereafter met in that same year, and in August passed several general Acts covering substantially the entire field of taxation. Gammel's Laws, Vol. 8, pages 1091, 1111.
An examination of these and subsequent Acts will show that in many, if not in all, instances they merely declare and apply the common-law principles of taxation which we have set forth in this opinion.
Article 7510, Revised Statutes 1911, in its original form was Section 8 of the Act of 1876. It then declared, and now declares, "All property, real and personal, except such as is required to be listed and assessed otherwise, shall be listed and assessed in the county where it is situated."
This language is similar to that used in the Constitution, and in discussing the Act of 1876 we are considering a legislative Act containing the words of the Constitution, showing clearly that the purpose of the Legislature was to pass a measure conformable to the declaration made in the organic law itself.
Article 7504, which was a part of the original tax law named above, defines real property, and we deem it unnecessary to discuss it in this opinion.
Article 7505 was Section 3 of the Act of 1876. It defines as personal property subject to taxation, all goods and chattels, including money, credits, bonds, and other evidences of debt, owned by citizens of this State, whether the same be in the Stateor out of the State; it makes taxable boats and vessels, if registered in the State, whether they are in or out of the State,
including the capital invested therein; it makes taxable in the State all moneys at interest due to one in this State, whetherthe money is at interest in or out of the State; and declares taxable in this State, all stock in corporations, except national banks, where it is owned by inhabitants of this State, althoughthe stock may be out of the State. *Page 15 
Article 7506 was also a part of the Act of 1876, and defines money as meaning, besides money every demand deposit owned by a person within this State, regardless of the actual location of the money deposited.
Article 7514, originally enacted in 1876, fixed the situs for the purposes of taxation of boats and vessels in the county where they were registered, enrolled, or licensed, or where kept, when not enrolled or licensed.
Section 16 of the Act of 1876 provided for the taxation of the funds of banks and bankers, etc., in the hands of other bankers, when subject to draft, regardless of the actual location of such funds. Gammel's Laws of Texas, Vol. 8, page 1115.
These illustrations suffice to show that the Legislature, within a few months after the adoption of the Constitution, construed it as permitting the law-making power to fix the situs
for purposes of taxation of intangible personal property, and in some instances of tangible personal property, at the domicile of the owner, although the property itself was actually situated in other places, or in other States. The legislative Act in which this power was exercised contained, as we have shown, a section declaring that all property should be taxed where situated.
Construing the various provisions of the Act, and giving effect to each, it is quite apparent that the Legislature by the use of the term "where situated" meant where situated for the purposes of taxation under the common law, as then understood or as defined by statute. It is equally clear that in the passage of this measure the Legislature construed the constitutional provision in the same way. Moreover, the Act as then passed has remained, in its general effect, the law to the present time, having come down through the several codifications of 1879, 1895, and 1911, as a part of the Revised Statutes of the State. There have been, of course, some minor changes, but none material to this inquiry.
Section 16 of the Act of 1876, relating to the taxation of banks, became Article 4684 of the Revised Statutes of 1879. The Article was amended in 1883. By the terms of this amendment, the shareholders of the stock in national banks were taxed for their shares of stock in the county in which the bank was located. All other banks, bankers, brokers, and dealers in exchange, were required to pay taxes on money in hand or in the hands of other banks, or others, subject to draft, whether the same was in or out of the State. Gammel's Laws of Texas, Vol. 9, pages 417, 418. This Act was amended in 1895, but not in the respects discussed above. Revised Statutes, Article 7521.
Article 7522, Revised Statutes, was enacted in 1885. It relates to banking corporations, and requires that all shares of stock in banks shall be rendered for taxation in the city or town where the bank is situated. *Page 16 
These statutes relating to the rendition of bank stocks show clearly the exercise of legislative power to fix the situs for taxation of intangible property at the domicile of the bank, regardless of the actual location of the stock certificates or the domicile of their owner.
The Act of the Legislature fixing the taxable situs of securities deposited in the State Treasury at the domicile of the depositing company was passed in 1909. In 1918 the Legislature passed an Act fixing the taxable situs of all securities deposited with the State Treasurer, or other State officer, where they are deposited by residents of the State or corporations chartered by the State, at the domicile of the person, firm, or corporation making the deposit, and at no other place. Vernon's Complete Texas Statutes, Article 7510a.
We have, therefore, before us legislative Acts beginning within a few months after the adoption of the Constitution and extending over a period of more than forty years, and through various codifications of the statutes, by which the Legislature has construed the constitutional provision here under consideration, and in which the Legislature has exercised the power to fix thesitus for taxation of personal property at the domicile of the owner, or has assumed the authority to fix the situs of such property for taxation, regardless of the actual location of the property or the domicile of the owner. This exercise of legislative authority is entitled to great weight, and we cannot hold it without constitutional warrant unless it is plainly so beyond a reasonable doubt. Ashford v. Goodwin, 103 Tex. 491, 495, Ann. Cases, 1913A, 699, 131 S.W. 535; Railroad Commission v. H.  T.C. Ry. Co., 90 Tex. 340, 349, 38 S.W. 750; authorities supra.
Even as to lands and livestock, the Legislature and courts of the State have not always given this constitutional provision a literal construction or application. Revised Statutes, Articles 7511 and 7513, (originally enacted in 1879); Article 5712, passed in 1889; Court v. O'Connor, 65 Tex. 334; Nolan v. San Antonio Ranch Co., 81 Tex. 315, 317, 16 S.W. 1064; Cammack v. Matador Land  Cattle Co., 30 Texas Civ. App. 421[30 Tex. Civ. App. 421], 70 S.W. 454.
The cases of Hall v. Miller, 102 Tex. 289, 115 S.W. 1168; Jesse French Piano  Organ Co. v. City of Dallas, 61 S.W. 942, and State v. Fidelity  Deposit Co. of Maryland, 35 Texas Civ. App. 214[35 Tex. Civ. App. 214], 80 S.W. 544, are relied upon by defendant in error as showing the unconstitutionality of the law here in question. The cases are not in point. The first two arose over notes which were clearly part of the business being transacted in this State, and under the common law rules had a situs here for purposes of taxation. The last-named case is that of a foreign corporation which had deposited securities with the State Treasury. These securities were a part of its capital employed in business in the State. They were taxable here under the ordinary rules of the common law as declared in other jurisdictions. *Page 17 
Our attention is also directed to the cases of State v. Higgins Oil  Fuel Co., 116 S.W. 617, and City of Galveston v. J.M. Guffey Petroleum Co., 51 Texas Civ. App. 642[51 Tex. Civ. App. 642], 113 S.W. 585. In the last-named case the actual situs of the boats and the residence of their owners was in Jefferson County, Texas. They were, therefore, taxable in that county under the common law and within the terms of the Constitution. The statute involved (Article 7514, Revised Statutes), must be held to apply to boats which had not otherwise obtained an actual situs. The Higgins Oil  Fuel Company case is similar to the one just discussed.
The foregoing cases in no sense militate against the conclusions which we express in this opinion.
It is insisted that the case of Guaranty Life Insurance Co. v. City of Austin, 108 Tex. 209, 190 S.W. 189, is authority for the proposition that the Legislature did not have the power to fix the situs of the securities in question here at the domicile of the depositing company. The case is not in point. Chief Justice PHILLIPS, who wrote the opinion in the Guaranty Life Insurance Company case, stated that the taxes antedated the Act of 1909, fixing the situs of the personal property of home life insurance companies at the domiciles of the companies, and that the holding made by him as to the situs of the securities in that case was made in the absence of a positive statute fixing the domicile of the owner as the place for taxation.
The courts of this State, in so far as occasion has permitted them to declare the law, have followed the common law rule that the situs of intangible property, unless fixed by statute, or unless it has acquired in effect a business situs under the rules which we previously discussed, is at the domicile of the owner.
In the case of Angier v. Jones, 28 Texas Civ. App. 402[28 Tex. Civ. App. 402], 67 S.W. 449, the Court of Civil Appeals, in construing various statutes, held that where a deceased had no fixed domicile, and no property save a judgment rendered in a certain county, the statute did not authorize administration in the judgment county, since thesitus of the judgment follows the owner's residence, saying: "The situs of a judgment, or of any chose in action, follows the residence of the owner, and cannot in law be regarded as situated elsewhere."
In the case of Ferris v. Kimball, 75 Tex. 476, 12 S.W. 684, the facts were, briefly, as follows: Ferris, who resided without the corporate limits of the city of Waxahachie, had his office within the city. He kept in a bank within the city certain promissory notes. The notes were payable to his order at the bank in the city of Waxahachie. He did not do a general loaning business, but kept an account in the bank, and made loans when he had means to spare. The notes were kept in his portfolio with other papers in the vault of the bank, as a protection against fire, he alone having access to them. Under this state of facts, this court held they were not taxable *Page 18 
within the city of Waxahachie, saying: "Intangible personal property, such as credits, are taxable only at the place of residence of the owner, without regard to where they are kept or deposited, and equally without regard to how they were earned or to the place of residence of the debtor." As we have previously suggested, intangible personal property might acquire a situs
different from the residence of its owner by statute, or by having acquired a business situs, as that term has heretofore been explained; but, in the absence of this, the common-law rule obtains as thus enunciated by Justice HENRY in the case of Ferris v. Kimball, supra. See also Connor v. City of Waxahachie,13 S.W. 30.
From a consideration of all of the foregoing Texas cases, we think it clear that the courts of this State have followed the common-law rule, and have construed and interpreted the constitutional provision in the same manner as has the Legislature in the enactment of the statutes we have discussed, and that there is nothing in any of the opinions which militates against the application of the principles of the common-law in the construction and interpretation of the constitutional provision which declares that property shall be taxed where situated.
Since we have concluded that this constitutional provision is to be construed according to the principles of the common law, it necessarily follows that the Constitution leaves the field open for reasonable legislative action.
That the Legislature has the power to fix the situs for taxation of intangible personal property at the domicile of the owner, is evidenced, we think, by the statutes enacted by the Legislature from 1876 down substantially to the present time. That the Legislature has the authority to fix the taxable situs
of this class of property, is clear from the decisions of the courts of other States and from the text writers. A leading text states the rule to be, as to personal property, which necessarily includes intangible personal property, that the Legislature has the power to fix its situs for the purposes of taxation either at the owner's domicile or where the property itself is located. 37 Cyc., 947, 952; and cases cited in the Notes. We cite the following additional cases: City of Henderson v. Barrett's Executor, 152 Ky. 648, 153 S.W. 992; Commonwealth, etc. v. Northwestern Mutual Life Ins. Co. (Ky.), 107 S.W. 233; County Treasurer v. Webb  Harrison, 11 Minn. 500; Tappan v. Merchants' National Bank, 19 Wallace (U.S.), 490, 22 L.Ed., 189; Walton County v. Morgan County, 120 Ga. 548, 48 S.E. 243; State v. Runyon, 41 New Jersey Law, 98; Botto's Executor v. City of Louisville, 117 Ky. 798, 79 S.W. 241; Freedom Township v. Douglas, 99 Kan. 176, 160 Pacific, 1147.
In view of the conclusions reached, it is unnecessary to consider the other questions presented. *Page 19 
Having determined that the Constitution did not of itself fix any definite situs for the taxation of intangible property, but left such situs to be determined under the rules of the common law as then understood, and having determined that the Legislature had authority to fix the situs of such property at the domicile of the owner, it necessarily follows that Section 38, Chapter 108, General Laws of the 31st Legislature, fixing the taxable situs of the personal property referred to therein at the domicile of the companies named, is constitutional and must be upheld.
We conclude that the judgment of the trial court was correct, and that of the Court of Civil Appeals erroneous. Accordingly, the judgment of the Court of Civil Appeals, in favor of the defendant in error, is reversed, and that of the trial court, in favor of the plaintiff in error, is affirmed.
Reversed and judgment of District Court affirmed.